      Case 3:16-cv-00237-RCJ-CLB Document 196-1 Filed 04/06/20 Page 1 of 2



 1   THIERMAN BUCK LLP
     MARK R. THIERMAN, ESQ.
 2   Nevada State Bar No. 8285
     mark@thiermanbuck.com
 3   JOSHUA D. BUCK, ESQ.
     Nevada State Bar No. 12187
 4   josh@thiermanbuck.com
     LEAH L. JONES, ESQ.
 5   Nevada State Bar No. 13161
     leah@thiermanbuck.com
 6   7287 Lakeside Drive
     Reno, Nevada 89511
 7   Telephone: (775) 284-1500
     Facsimile: (775) 703-5027
 8
   CHRISTINE E. WEBBER, ESQ.
 9 (Admitted Pro Hac Vice)
   cwebber@cohenmilstein.com
10 BRIAN CORMAN, ESQ.
   (Admitted Pro Hac Vice)
11 bcorman@sohenmilstein.com
   COHEN MILSTEIN SELLERS & TOLL PLLC
12 1100 New York Ave., NW, Ste 500
   Washington, DC 20005
13
   TOWARDS JUSTICE
14 ALEXANDER HOOD, ESQ.
   (Admitted Pro Hac Vice)
15 alex@towardsjustice.org
   1535 High Street, Ste. 300
16 Denver, CO 80218

17 Attorneys for Plaintiffs
                                  UNITED STATES DISTRICT COURT
18                                     DISTRICT OF NEVADA
19   ABEL CANTARO CASTILLO on behalf of himself
     and those similarly situated,                              CASE NO. 3:16-cv-00237-RCJ-CLB
20
                    Plaintiff,
21
     vs.
22
     WESTERN RANGE ASSOCIATION
23             Defendant.
24

25                                          ORDER
26          After reviewing the Joint Stipulation of Dismissal, filed April 6, 2020, it is hereby
27   ORDERED that:
28

                                                        1
      Case 3:16-cv-00237-RCJ-CLB Document 196-1 Filed 04/06/20 Page 2 of 2



 1          All claims against El Tejon Sheep Company, Melchor Gragirena, Mountain Plains
 2   Agricultural Service, John Estill and/or Estill Ranches, LLC are hereby dismissed with prejudice.
 3   Plaintiffs’ claims against Western Range Association remain in litigation.
 4

 5          IT IS SO ORDERED.
 6                                                         Dated this 6th day of April, 2020.
 7
                                                           ________________________________
 8
                                                           ROBERT C. JONES
 9                                                         Senior District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
